Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Note
The preamble of claim 1 is open to very broad interpretation. The examiner is interpreting “for processing a workpiece without forming a protective layer on a front surface of the workpiece” to be the end of the preamble and as discussed in the interview of 4/15/2022 this addition carries limited patentable weight.  Further, the addition of "for processing a workpiece without forming a protective layer on a front surface of the workpiece" to the preamble of claim 1 is an intended use and does not carry patentable weight per see MPEP 2111.03 Transitional Phrases and MPEP 2111.02 II.

Response to Arguments

Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive. Regarding the applicant’s arguments for 35 U.S.C 103, the addition of "“for processing a workpiece without forming a protective layer on a front surface of the workpiece”" to the preamble of claim 1 is an intended use and does not carry patentable weight per MPEP 2111.02 II and is also not disclosed in the specification in a way that would make it sufficient to further limit the claims of the instant application.  Furthermore, the addition of “:a same spot on a dividing line on the workpiece is irradiated simultaneously” is respectfully believed to be taught in the Lei reference and as was discussed in the examiner’s interview of 4/15/2022.  For these reasons, the examiner believes the rejections stand. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of "“for processing a workpiece without forming a protective layer on a front surface of the workpiece”" is not positively recited in the specification such that one of ordinary skill in the art would be able to understand the scope and intention of the limitations of claim 1.  The liquid layer is forming a protective layer per pages 5 and 6 of the specification because it is serving to remove debris and to eliminate air bubbles which is a protective function. Further, the addition of "“for processing a workpiece without forming a protective layer on a front surface of the workpiece”" to the preamble of claim 1 is an intended use and does not carry patentable weight per MPEP 2111.02 II.

Claims 2, 3, and 4 are also rejected due to their dependence to one or more of the above rejected independent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of "“for processing a workpiece without forming a protective layer on a front surface of the workpiece”" is unclear because it is not positively recited in the specification such that one of ordinary skill in the art would be able to understand the scope and intention of the limitations of claim 1.  The liquid layer is forming a protective layer per pages 5 and 6 of the specification because it is serving to remove debris and to eliminate air bubbles which is a protective function. Further, the addition of "“for processing a workpiece without forming a protective layer on a front surface of the workpiece”" to the preamble of claim 1 is an intended use and does not carry patentable weight per MPEP 2111.02 II.  Thus, this language makes it impossible to determine if the claimed apparatus is being read on until it is applied to system which makes the claim indefinite as it makes it unclear when infringement occurs (when system is made or when system used) MPEP 2173.05 (p).
Claims 2, 3, and 4 are also rejected due to their dependence to one or more of the above rejected independent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a movement unit that moves in claim 1 which is interpreted as movement unit 23 in par. 29
a scattering means in claim 4 is interpreted as a polygon mirror 87 as scattering means in par. 40
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040112880 A1 SEKIYA (hereinafter “SEKIYA”) in view of US 20120298649 A1 NAGATA (hereinafter “NAGATA”) in view of US 9054176 B2 Lei (hereinafter “Lei”) in view of US 20190389000 A1 Ting (hereinafter “Ting”). 
Regarding claim 1, SEKIYA teaches, except where struck through, A laser processing apparatus (fig. 1) for processing a workpiece without forming a protective layer on a front surface of the workpiece (It is well settled that the intended uses of and the particular material used in a coating apparatus have no significance in determining patentability of apparatus claims. Ex parte Thibault,164 U.S.P .Q. 666 (Bd. Pat. App. 1969). A recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed, Ex parte Masham, 2 USPQ2d 1647)  comprising: a chuck table (chuck table 36) that holds a plate-shaped workpiece (adsorption chuck 361, par. 29); a laser beam irradiation unit (laser beam shining unit 5) that irradiates the workpiece held by the chuck table with a laser beam to perform processing (par. 41 to 44); and a movement unit (moving means 37) that moves the chuck table and the laser beam irradiation unit relatively (par. 30), wherein the laser beam irradiation unit includes a laser oscillator (laser beam oscillation means 522) that emits the laser beam (par. 34 and 35), a light condenser (optical condenser 524) that condenses the laser beam emitted from the laser oscillator and irradiates the workpiece held by the chuck table with the laser beam (par. 34 rand 35),  .  SEKIYA does not teach and a liquid layer forming instrument that is disposed at a lower end of the light condenser and forms a layer of a liquid on an upper surface of the workpiece, the laser oscillator includes a first laser oscillator that emits a first laser beam with a short pulse width and a second laser oscillator that emits a second laser beam with a long pulse width, and a same and a same spot on a dividing line on the workpiece is irradiated simultaneously with the first laser beam and the second laser beam while the chuck table and the laser beam irradiation unit are relatively moved by the movement unit, and plasma generated when irradiation with the first laser beam is performed through the layer of the liquid is grown by energy of the second laser beam to perform processing for the workpiece.  NAGATA teaches, except where struck through,  and a liquid layer forming instrument (116c, 126, 120, FIG. 10) that is disposed at a lower end of the light condenser (focusing optical system 106) and forms a layer of a liquid on an upper surface of the workpiece (liquid jet column J par. 53), .  NAGATA does not teach the laser oscillator includes a first laser oscillator that emits a first laser beam with a short pulse width and a second laser oscillator that emits a second laser beam with a long pulse width, and a same and a same spot on a dividing line on the workpiece is irradiated simultaneously with the first laser beam and the second laser beam while the chuck table and the laser beam irradiation unit are relatively moved by the movement unit, and plasma generated when irradiation with the first laser beam is performed through the layer of the liquid is grown by energy of the second laser beam to perform processing for the workpiece.  Lei teaches, except where struck through, the laser oscillator includes a first laser oscillator (femtosecond laser 665) that emits a first laser beam with a short pulse width (column 12 lines 3 to 38) and a second laser oscillator (second laser 666) that emits a second laser beam with a long pulse width (column 12 lines 3 to 38 teaches the second laser to be a femtosecond laser or otherwise), and a same and a same spot on a dividing line on the workpiece is irradiated simultaneously with the first laser beam and the second laser beam (column 10 lines 24 to 55; column 12 lines 31 to 38) while the chuck table and the laser beam irradiation unit are relatively moved by the movement unit (column 12 lines 3 to 38), Ting teaches and plasma generated when irradiation with the first laser beam is performed through the layer of the liquid is grown by energy of the second laser beam to perform processing for the workpiece (par. 83 and 84 teach that it is known in the art to vary laser wavelength parameters to match the linear absorption characteristics of the target material, therefore, it is obvious to use different laser beam profiles to match the absorption characteristics of two materials, in the case of the instant application, liquid and wafer, to induce plasma generation).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the SEKIYA reference, to include and a liquid layer forming instrument that is disposed at a lower end of the light condenser and forms a layer of a liquid on an upper surface of the workpiece, the laser oscillator includes a first laser oscillator that emits a first laser beam with a short pulse width and a second laser oscillator that emits a second laser beam with a long pulse width, and a same place on the workpiece is irradiated with the first laser beam and the second laser beam while the chuck table and the laser beam irradiation unit are relatively moved by the movement unit, and plasma generated when irradiation with the first laser beam is performed through the layer of the liquid is grown by energy of the second laser beam to perform processing for the workpiece, as suggested and taught by NAGATA, for the purpose of providing an advantageous means to selectively generating plasma in desirable regions of the target material (Ting par. 19).

Regarding claim 2, NAGATA teaches, wherein the liquid layer forming instrument (116c, 126, 120, FIG. 10) includes a casing (fig. 10 128) having a bottom wall that forms a gap with the front surface of the workpiece (W in fig. 10), a liquid supply part (liquid oscillating chamber 126) that is formed on a sidewall of the casing  (fig. 10) and fills the gap (gap illustrated in FIG. 10 between casing 128) with the liquid through an ejection port (gap illustrated in FIG. 10 between casing 128) formed in the bottom wall and causes the liquid to flow down (FIG. 10), and a transparent part (window 122) that is adjacent to the ejection port and is formed in the bottom wall and permits passing of the laser beam (beam transmitted therethrough in FIG. 10; par. 92), and the workpiece is irradiated with the laser beam through the transparent part and the layer of the liquid that fills the gap (par. 92 to 95).  

Regarding claim 3, NAGATA teaches, wherein the ejection port (port below 126 illustrated in FIG. 10) is formed of a slit that extends in a processing feed direction (slit is in vertical direction along the direction of the jet liquid column J as illustrated in FIG. 10).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040112880 A1 SEKIYA (hereinafter “SEKIYA”) in view of US 20120298649 A1 NAGATA (hereinafter “NAGATA”) in view of US 9054176 B2 Lei (hereinafter “Lei”) in view of US 20190389000 A1 Ting (hereinafter “Ting”) in view of US 20110042362 A1 Maehara (hereinafter “Maehara”). 

Regarding claim 4, Maehara teaches, wherein the laser beam irradiation unit (processing head 7) further includes scattering means (mirror 72) that scatters the laser beam in a processing feed direction (par. 27).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the SEKIYA reference, to include wherein the laser beam irradiation unit further includes scattering means that scatters the laser beam in a processing feed direction, as suggested and taught by Maehara, for the purpose of providing an advantageous means to direction-change downwardly a laser beam oscillated (par. 27).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763